SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 Extract of the Minutes of the Meeting of the Board of Directors of Ambev S.A. (the “Company”), held on October 30, 2015, drawn up in summary form 1. Date, time and venue : On October 30, 2015, starting at 6:00 p.m., at the Company’s headquarters, located in the City of São Paulo, State of São Paulo, at Rua Dr. Renato Paes de Barros, 1017, 4th floor. 2. Call and Attendance : Call notice duly made pursuant to the Company’s bylaws, meeting with attendance of Messrs . Victorio Carlos De Marchi and Carlos Alves de Brito, co-Chairmen, and Messrs. Marcel Herrmann Telles , Roberto Moses Thompson Motta, Vicente Falconi Campos, José Heitor Attilio Gracioso, Luis Felipe Pedreira Dutra Leite, Álvaro Antônio Cardoso de Souza, Paulo Alberto Lemann , Antonio Carlos Augusto Ribeiro Bonchristiano and Marcos de Barros Lisboa, representing the totality of the Board of Directors members. 3. Board : Chairman: Victorio Carlos De Marchi ; Secretary: Pedro de Abreu Mariani. 4. Resolutions : It was unanimously and unrestrictedly resolved by the Directors: 4.1. Nomination of Executive Officers . According to Section 21, letter d) of the Company’s Bylaws , to approve , effective as of January 1 st , 2016, (i) the replacement of the current Sales Executive Officer, Mr. Alexandre Médicis da Silveira, by Mr. Ricardo Morais Pereira de Melo , Brazilian, married, civil engineer, bearer of the ID 3950793 SSP/PE and enrolled with the CPF under No 765.157.884-87; (ii) the replacement of the current Soft Drinks Executive Officer , Mr. Marcel Martins Régis , by Mr. Fernando Dias Soares , Brazilian, manager, married, bearer of the ID 25.526.000-3 – SSP/RS and enrolled with the CPF under No 280.100.878-82; (iii) the replacement of the current Chief Financial and Investor Relations Officer, Mr. Nelson José Jamel , by Mr. Ricardo Rittes de Oliveira Silva , Brazilian, married, engineer , bearer of the ID 26.311.846-0 – SSP/SP and enrolled with the CPF under No 256.612.158-35; (iv) the replacement of the current Shared Services and Information Technology Executive Officer , Mr. Ricardo Rittes de Oliveira Silva, by Mr. Gustavo Pimenta Garcia , Brazilian, manager, married, bearer of the ID 076709351 AAA/PE and enrolled with the CPF under No 942.769.437-87; and (v) the replacement of the current Logistics Executive Officer, Mr. Vinícius Guimarães Barbosa , by Mr. Cassiano De Stefano , Brazilian, single, civil engineer, bearer of the ID 23668246 – SSP/SP and enrolled with the CPF under No 280.212.138-33, all of them with offices in the City of São Paulo, State of São Paulo, at Rua Dr. Renato Paes de Barros, 1017, 3 rd floor. The new executive officers will be sworn into her respective position on January 1 st
